Per Curiam : We are asked to reverse this judgment solely on the ground that the verdict is against the evidence. It is not against, but clearly sustained by the evidence, if-the testimony of Buse can be believed. Upon that question the jury were, surely, the proper judges. They had the witness before them, and thought him entitled to belief, and there is nothing in this record showing he was not. Ho attempt was made to impeach his character, and the statements which several witnesses swear he made to them at different times during the last two years, in regard to the matter in controversy, only differ from his evidence in minor and immaterial particulars. Judgment affirmed.